PER CURIAM:
Allen James Roache, Jr., appeals the district court’s orders granting Defendants’ motions to dismiss his complaint filed pursuant to 42 U.S.C. §§ 1981-1983 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Roache v. Bucholz, No. CA-03-81-4 (E.D. Va. filed Sept. 10, 2003; Nov. 5, 2003; Nov. 20, 2003; filed Jan. 16, 2004 & entered Jan. 20, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED